DETAILED ACTION
I.	Claims 1-34 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a continuation of 16/069962, filed 07/13/2018, now U.S. Patent No. 10,893,075 which is a national stage entry of PCT/EP2017/050675, International Filing Date: 01/13/2017 which claims priority from Provisional Application 62278801, filed 01/14/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2020 and 03/16/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 of the current application, hereinafter “398”, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10893075, hereinafter “075”. Although the claims at issue are not identical, they are not patentably distinct from each other because both “075” is directed to “sending a response to the request, wherein the response comprises information configured to allow selection of a control plane integrity algorithm independently of a user plane integrity algorithm” which is also found within “398”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by United States Patent Application Publication No. US 20120066737 A1 to Zhang et al., hereinafter Zhang.
Regarding claim 1, Zhang teaches a method, comprising: 
receiving an attach request from a mobile station (Figure 5, reference 201, and paragraphs 9, 10, 13, and 15); 
and sending a response to the request (Figure 5, reference 202, and paragraphs 14, 15 and 19), 
wherein the response comprises information configured to allow selection of a control plane integrity algorithm independently of a user plane integrity algorithm (paragraphs 74, 91-93 and Tables 1 and 2 on page 7).
Regarding claim 2, Zhang teaches wherein the attach request comprises a mobile station network capability comprising information regarding integrity algorithm(s) supported by the mobile station (paragraph 73).
Regarding claim 3, Zhang teaches wherein the attach request comprises a mobile station network capability comprising an indication that the mobile station supports user plane integrity (paragraphs 5, 73 and 74).
Regarding claim 4, Zhang teaches wherein the attach request comprises a list of integrity algorithms together with a plurality of identifiers, one or more of the identifiers indicating for a corresponding integrity algorithm whether the integrity algorithm is to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 5, Zhang teaches wherein the attach request comprises a list of integrity algorithms together with a single identifier indicating for the list whether the integrity algorithms are to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 6, Zhang teaches wherein the response comprises information configured to allow selection of a non-null integrity algorithm for the control plane and a null integrity algorithm for the user plane (paragraphs 74, 91, and 92).
Regarding claim 7, Zhang teaches wherein the information in the response is configured to identify a selected integrity algorithm together with an indication of whether the selected integrity algorithm is to be used for both control plane integrity and user plane integrity, or is to be used for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 8, Zhang teaches wherein the information in the response comprises an indicator that user plane integrity is applied (paragraphs 74, 91-93 and Tables 1 and 2 on page 7).
Regarding claim 9, Zhang teaches a method, comprising: 
transmitting, from a mobile station, an attach request (Figure 5, reference 201, and paragraphs 9, 10, 13, and 15); 
receiving a response to the attach request, the response comprising information (Figure 5, references 201 and 202 and paragraphs 9, 10, 13-15 and 19); 
and selecting a control plane integrity algorithm independently of a user plane integrity algorithm based on the information in the response (paragraphs 74, 91-93 and Tables 1 and 2 on page 7).
Regarding claim 10, Zhang teaches wherein the attach request comprises a mobile station network capability comprising information regarding integrity algorithm(s) supported by the mobile station (paragraph 73).
Regarding claim 11, Zhang teaches wherein the attach request comprises a mobile station network capability comprising an indication that the mobile station supports user plane integrity (paragraph 73).
Regarding claim 12, Zhang teaches wherein the attach request comprises a list of integrity algorithms together with a plurality of identifiers, one or more of the identifiers indicating for a corresponding integrity algorithm whether the integrity algorithm is to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 13, Zhang teaches wherein the attach request comprises a list of integrity algorithms together with a single identifier indicating for the list whether the integrity algorithms are to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 14, Zhang teaches wherein the response comprises information configured to allow selection of a non-null integrity algorithm for the control plane and a null integrity algorithm for the user plane (paragraphs 74, 91, and 92).
Regarding claim 15, Zhang teaches wherein the information in the response is configured to identify a selected integrity algorithm together with an indication of whether the selected integrity algorithm is to be used for both control plane integrity and user plane integrity, or is to be used for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 16, Zhang teaches wherein the information in the response comprises an indicator that user plane integrity is applied (paragraphs 74, 91-93 and Tables 1 and 2 on page 7).
Regarding claim 17, Zhang discloses an apparatus, comprising: 
at least one processor; and at least one memory including computer program code (paragraph 177), 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to receive an attach request from a mobile station; and send a response to the request, wherein the response comprises information configured to allow selection of a control plane integrity algorithm independently of a user plane integrity algorithm (Figure 5, reference 201, and paragraphs 9, 10, 13, and 15); 
and send a response to the request (Figure 5, reference 202, and paragraphs 14, 15 and 19).
Regarding claim 18, Zhang discloses wherein the attach request comprises a mobile station network capability comprising information regarding integrity algorithm(s) supported by the mobile station (paragraph 73).
Regarding claim 19, Zhang discloses wherein the attach request comprises a mobile station network capability comprising an indication that the mobile station supports user plane integrity (paragraph 73).
Regarding claim 20, Zhang discloses wherein the attach request comprises a list of integrity algorithms together with a plurality of identifiers, one or more of the identifiers indicating for a corresponding integrity algorithm whether the integrity algorithm is to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 21, Zhang discloses wherein the attach request comprises a list of integrity algorithms together with a single identifier indicating for the list whether the integrity algorithms are to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 22, Zhang discloses wherein the response comprises information configured to allow selection of a non-null integrity algorithm for the control plane and a null integrity algorithm for the user plane (paragraphs 74, 91, and 92).
Regarding claim 23, Zhang discloses wherein the information in the response is configured to identify a selected integrity algorithm together with an indication of whether the selected integrity algorithm is to be used for both control plane integrity and user plane integrity, or is to be used for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 24, Zhang discloses wherein the information in the response comprises an indicator that user plane integrity is applied (paragraphs 74, 91-93 and Tables 1 and 2 on page 7).
Regarding claim 25, Zhang discloses an apparatus, comprising: 
at least one processor; and at least one memory including computer program code (paragraph 177), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to transmit an attach request (Figure 5, reference 201, and paragraphs 9, 10, 13, and 15); 
receive a response to the attach request, the response comprising information (Figure 5, references 201 and 202 and paragraphs 9, 10, 13-15 and 19); 
and select a control plane integrity algorithm independently of a user plane integrity algorithm based on the information in the response (paragraphs 74, 91-93 and Tables 1 and 2 on page 7).
Regarding claim 26, Zhang discloses wherein the attach request comprises a mobile station network capability comprising information regarding integrity algorithm(s) supported by the apparatus (paragraph 73).
Regarding claim 27, Zhang discloses wherein the attach request comprises a mobile station network capability comprising an indication that the apparatus supports user plane integrity (paragraph 73).
Regarding claim 28, Zhang discloses wherein the attach request comprises a list of integrity algorithms together with a plurality of identifiers, one or more of the identifiers indicating for a corresponding integrity algorithm whether the integrity algorithm is to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 29, Zhang discloses wherein the attach request comprises a list of integrity algorithms together with a single identifier indicating for the list whether the integrity algorithms are to be used for both control plane integrity and user plane integrity or for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 30, Zhang discloses wherein the response comprises information configured to allow selection of a non-null integrity algorithm for the control plane and a null integrity algorithm for the user plane (paragraphs 74, 91, and 92).
Regarding claim 31, Zhang discloses wherein the information in the response is configured to identify a selected integrity algorithm together with an indication of whether the selected integrity algorithm is to be used for both control plane integrity and user plane integrity, or is to be used for one of control plane integrity or user plane integrity (paragraph 91 and Table 1 on page 7).
Regarding claim 32, Zhang discloses wherein the information in the response comprises an indicator that user plane integrity is applied (paragraphs 74, 91-93 and Tables 1 and 2 on page 7).
Regarding claim 33, Zhang discloses a computer program product embodied on a non-transitory computer-readable medium, said product including instructions for performing, when executed in hardware, the method according to claim 1 (paragraph 177).
Regarding claim 34, Zhang discloses a computer program product embodied on a non-transitory computer-readable medium, said product including instructions for performing, when executed in hardware, the method according to claim 9 (paragraph 177).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to receiving and responding to requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431